              Case 5:20-cv-01063 Document 1 Filed 09/08/20 Page 1 of 8



                                    United States District Court
                                     Western District of Texas
                                      San Antonio Division

 United States of America,
    Petitioner,
                                                                       No. SA-20-CV-01063
 v.

 3M Company,
   Respondent.

                  Motion to Quash Deposition Subpoena to Taurin J. Mosby
        The United States of America files this action and moves to quash the Subpoena to

Testify at Deposition Respondent 3M Company served on Sergeant First Class (“SFC”) Taurin J.
Mosby, an employee of the Department of Defense (“DOD”). The Subpoena to Testify at

Deposition is attached as Exhibit 1.

I. Background
        3M is a defendant in multi-district litigation (“MDL”) occurring in the Northern District

of Florida related to the safety of 3M products. See In re 3M Combat Arms Earplug Prods. Liab.

Litig., No. 3:19-md-2885-MCR-GRJ (N.D. Fla.). The United States is not a party to that

litigation.

        In connection with the MDL, 3M submitted a Touhy request on August 7, 2020 for SFC

Mosby’s documents and deposition. Ex. 2. 3M issued a subpoena on August 27, 2020 for SFC

Mosby’s deposition. Ex. 1. 3M served the subpoena on August 28, 2020. 3M unilaterally

scheduled SFC Mosby’s deposition for 9 a.m. on September 9, 2020, which is seven business

days after service. Ex. 1.

        In 3M’s Touhy Request, 3M asserts that SFC Mosby’s relevance is connected solely to

his time in the military with Lewis Keefer, one of the plaintiffs in the MDL. See Ex. 2 at 2. In its

Touhy request, 3M asserts the same relevance in requesting documents and depositions from two

other DOD personnel that also served with Keefer. Id.

        DOD provided a response to the Touhy request and objections to the deposition subpoena

on September 8, 2020. Ex. 3. In that response, DOD explained that compliance was not possible


Motion to Quash Subpoena                                                                            1
               Case 5:20-cv-01063 Document 1 Filed 09/08/20 Page 2 of 8




on September 9 but that it was authorizing SFC Mosby to be deposed on a mutually convenient

date subject to certain conditions. Id. Despite DOD objecting to the subpoena and agreeing to the

deposition on an alternative date, 3M responded via email indicating that it would not withdraw

the subpoena and would move forward with the deposition unilaterally set for September 9,

2020. Ex. 4.

II. Regulatory Scheme
       DOD established policies and procedures for release of DOD information and testimony

of DOD personnel as witnesses in litigation. 32 C.F.R. § 97.1 et seq. DOD limits the disclosure

of DOD information and testimony of DOD personnel related to information obtained during the

individuals’ performance of official duties. 32 C.F.R. § 97.6. DOD personnel are not allowed to

testify in litigation without prior written approval. Id. DOD has set forth factors for DOD to

consider in determining whether to allow DOD personnel to testify. 32 C.F.R. § 97.6(b). Under

these provisions, DOD may produce agency records or provide testimony in such proceedings

only if DOD determines that the disclosure is appropriate based on the factors, requirements, and

procedures set forth in the regulations. These regulations help the United States (1) avoid

spending the time and money to benefit private parties, (2) conserve the time of DOD personnel

for conducting their official duties, and (3) minimize DOD’s possible involvement in issues

unrelated to its mission.

III. Argument

   A. The Court Should Quash the Subpoena under Touhy
       As noted above, the testimony of DOD employees and production of government records

is governed by 32 C.F.R. § 97.1 et seq. The United States Supreme Court has upheld these types

of regulations. See United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951). Moreover, the

Fifth Circuit has upheld similar regulations. See CF Indus., Inc. v. Dept. of Justice Bureau of
Alcohol, Tobacco, Firearms, and Explosives, 692 F. App’x 177, 181 (5th Cir. 2017) (per curiam).

       Currently, the primary statutory source for such regulations is 5 U.S.C. § 301, the federal

government’s so-call “housekeeping” statute, which authorizes the head of every Executive


Motion to Quash Subpoena                                                                          2
             Case 5:20-cv-01063 Document 1 Filed 09/08/20 Page 3 of 8




Branch agency to “prescribe regulations” for governing the department, the conduct of its

employees, the distribution and performance of its business, and “the custody, use, and

preservation of the records, papers, and property appertaining to it.” See, e.g., Touhy, 340 U.S. at

468 (relying on predecessor to current 5 U.S.C. §301); see also id. at 463 n.2. Such regulations

also serve to centralize department or agency determinations as to whether subpoenas will be

willingly obeyed or challenged. Id. at 468. These regulations thereby avoid “the possibilities of

harm from unrestricted disclosure in court.” Id.

       Because courts universally recognize the validity of regulations like the one in this case,

court have repeatedly held that the regulations impose a binding legal duty on federal employees

that the courts cannot force the employees to disobey. In the words of the Fourth Circuit, “an

unbroken line of authority directly supports [the] contention that a federal employee may not be

compelled to obey a subpoena contrary to his federal employer’s instructions under valid agency

regulations.” Boron Oil Co. v. Downie, 873 F.2d 67, 69 (4th Cir. 1989).

       The leading case in this area of the law is the Supreme Court’s decision in Touhy. In

Touhy, an employee of the Department of Justice was subpoenaed to provide departmental

records to a prisoner in a federal habeas corpus proceeding. 340 U.S. at 464. Acting pursuant to a

regulation like the one involved in this case, the Attorney General withheld permission for the

employee to comply with the subpoena. Id. at 464–65. The district court that issued the subpoena

held the employee in contempt for complying with the Attorney General’s directive. Id. at 465.

On appeal, the Supreme Court held that the agency regulation was valid under the predecessor to

present 5 U.S.C. § 301 and that because the regulation was valid, the employee could not be

compelled to obey the district court’s subpoena. Id. at 467–69. The Court noted that it had

reached the same result a half century earlier in Boske v. Comigore, 177 U.S. 459 (1900).

       Compliance with Touhy regulations is mandatory. United States v. Wallace, 32 F.3d 921,
929 (5th Cir. 1994). “[A]n agency’s choice of whether or not to comply with a third-party

subpoena is essentially a policy decision about the best use of the agency’s resources.” Puerto

Rico v. United States, 490 F.3d 50, 61 (1st Cir. 2007). The court can only set aside an agency’s


Motion to Quash Subpoena                                                                             3
             Case 5:20-cv-01063 Document 1 Filed 09/08/20 Page 4 of 8




decision not to produce documents or allow testimony if the decision is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” CF Indus., 692 F. App’x at 181.

“The scope of review under this standard is narrow, and a court is not to substitute its judgment

for that of the agency.” Id. (quoting Hasie v. Office of the Comptroller of the Currency, 633 F.3d

361, 365 (5th Cir. 2011)).

       In response to the request for SFC Mosby’s testimony, DOD analyzed the factors,

objected to the subpoena, and decided to authorize SFC Mosby’s appearance on a limited basis

on a mutually agreeable date to be determined. Ex. 3. On September 8, 2020, DOD provided its

response and reasoning. Id. DOD’s factual basis for agreeing to a limited deposition is that SFC

Mosby served for no more than two months with Keefer at the end of 2015. Id. at 3–4. SFC

Mosby has little recollection of Keefer. Id.

       Here, the DOD’s decision to allow a limited deposition of SFC Mosby on a mutually

agreeable date to be determined is neither arbitrary nor capricious. As DOD explained, 3M’s

proposed September 9 deposition date gave DOD insufficient time to comply, particularly

considering the government-wide telework environment due to the COVID-19 pandemic and the

many other subpoenas 3M has recently issued on DOD personnel. Moreover, the September 9

deposition date would place an undue burden on SFC Mosby’s duties, which include meeting a

suspense for a project that is due on or about September 11, 2020. A deposition on September 9

would interfere with SFC Mosby’s ability to meet that deadline

       The Court must also consider the cumulative impact on the DOD given that the 3M MDL

involves more than 150,000 plaintiffs who likely all had significant interactions with other DOD

employees during their military service. Indeed, 3M included two other individuals in its Touhy

request for SFC Mosby, seeking essentially the same information from all three people. 3M has

also served several other subpoenas and Touhy requests on DOD and Department of Veterans
Affairs (“VA”) seeking documents and depositions of other DOD and VA personnel and may

continue to do so. The cumulative impact of removing DOD personnel from their official duties




Motion to Quash Subpoena                                                                             4
             Case 5:20-cv-01063 Document 1 Filed 09/08/20 Page 5 of 8




and responsibilities to comply with 3M’s requests, especially during a global pandemic, would

be highly disruptive to DOD.

       “[A]ny given request may seem small in isolation, but an agency has an interest in

protecting itself against the cumulative disruption to its duties that would come with routinely

granting requests for testimony.” Westchester Gen. Hosp., Inc. v. HHS, Ctr. for Medicare &

Medicaid Servs., 770 F. Supp. 2d 1286, 1298 (S.D. Fla. 2011) (citing Moore v. Amour Pharm.

Co., 927 F.2d 1194, 1198 (11th Cir. 1991). 3M’s subpoena critically “fails to take into account

the [agency’s] ‘legitimate concern with the potential cumulative effect of granting such

requests.’” Solomon v. Nassau Cnty., 274 F.R.D. 455, 459 (E.D.N.Y. 2011) (quashing subpoenas

for testimony of VA employees). Particularly in light of these concerns, the DOD’s decision to

object to the September 9 deposition date but authorize SFC Mosby for testimony on a mutually

agreeable date is not arbitrary and capricious. Thus, the Court should quash the subpoena for

SFC Mosby’s deposition based on Touhy.

   B. The Court should Quash the Subpoena Pursuant to Rule 45
       Federal Rule of Civil Procedure 45 sets forth numerous protections for third parties faced

with subpoenas from litigation of which they are not a party. A court “must quash or modify a

subpoena” if the subpoena:

               (i) fails to allow a reasonable time to comply;
               (ii) requires a person to comply beyond the geographical limits
               specified in Rule 45(c);
               (iii) requires disclosure of privileged or other protected matter, if
               no exception or waiver applies; or
               (iv) subjects a person to undue burden.
Fed. R. Civ. P. 45(d)(3)(A).

       The need to reduce the discovery burden on nonparties is especially important where, as

here, the request is for the deposition of a government employee. The government has a

“legitimate interest in orderly governmental operations and the proper use of officials’ time.”
Alex v. Jasper Wyman & Son, 115 F.R.D. 156, 157 (D. Me. 1986); see also Sharon Lease Oil Co.

v. F.E.R.C., 691 F. Supp. 381, 384 (D.D.C. 1988) (same). Indeed, “[c]ourts generally refuse to



Motion to Quash Subpoena                                                                           5
             Case 5:20-cv-01063 Document 1 Filed 09/08/20 Page 6 of 8




compel the deposition of a government witness if the [requesting party] may obtain discovery by

an alternative and less burdensome method to the government.” See, e.g., Gomez v. City of

Nashua, N.H., 126 F.R.D. 432, 436 (D. N.H. 1989).

       The Court should quash the subpoena because it does not allow sufficient time to comply,

which also creates an undue burden. 3M scheduled SFC Mosby’s deposition for less than two

weeks after it issued the subpoena. See S.E.C. v. Art Intellect, Inc., No. 2:11-CV-00357-TC-DN,

2012 WL 776244, at *3 (D. Utah Mar. 7, 2012) (“Although Rule 45 does not define ‘reasonable

time,’ many courts have found that anything less than fourteen days from the date of service is

not reasonable”); cf. Parra v. State Farm Lloyds, No. 7:14-CV-691, 2015 U.S. Dist. LEXIS

185386, at *3–4 (S.D. Tex. Jan. 13, 2015) (quashing a subpoena requiring production in 22 days,

because “thirty days is a ‘reasonable time’ to respond to a subpoena duces tecum, and Defendant

should have been given at least thirty days.”). With the holiday weekend, the subpoena does not

provide SFC Mosby and DOD sufficient time to prepare for the deposition and provide cover for

SFC Mosby’s missed work. In this instance, SFC Mosby has to meet a suspense for a project that

is due on or about September 11, 2020. Ex. 3 at 2. The deposition requested in this case would

interfere with his ability to meet that deadline. Id. In addition, as noted above, the Court must

consider the cumulative impact on the DOD given that the 3M MDL involves more than 150,000

plaintiffs and 3M is seeking numerous depositions across the country on essentially this same,

short timeline. DOD provided this information to 3M as part of its objections. Ex. 3. 3M refused

to reschedule the deposition and sought to push forward on its timeline without regard for the

reasonable requests of a third party in seeking to accommodate the deposition. Ex. 4.

       Thus, based on the Federal Rules of Civil Procedure, the Court should quash the

subpoena for SFC Mosby’s deposition.

IV. Conclusion
       For the foregoing reasons, the Court should quash the subpoena.




Motion to Quash Subpoena                                                                            6
          Case 5:20-cv-01063 Document 1 Filed 09/08/20 Page 7 of 8



                                       Respectfully submitted,

                                       John F. Bash
                                       United States Attorney

                                 By:   /s/ Matthew Mueller
                                       Matthew Mueller
                                       Assistant United States Attorney
                                       Texas Bar No. 24095592
                                       601 N.W. Loop 410, Suite 600
                                       San Antonio, Texas 78216
                                       (210) 384-7362 (phone)
                                       (210) 384-7358 (fax)
                                       matthew.mueller@usdoj.gov




Motion to Quash Subpoena                                                  7
             Case 5:20-cv-01063 Document 1 Filed 09/08/20 Page 8 of 8




                                     Certificate of Service

   I certify that on September 8, 2020, I electronically filed this document with the Clerk of
Court using the CM/ECF system.



                                                      /s/ Matthew Mueller
                                                      Matthew Mueller
                                                      Assistant United States Attorney




Motion to Quash Subpoena                                                                         8
                           Case 5:20-cv-01063 Document 1-1 Filed 09/08/20 Page 1 of 3
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action                                     No. SA-20-CV-01063

                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Northern District
                                                       __________  District of
                                                                            of Florida
                                                                               __________

                           Lewis Keefer                                        )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      7:20-cv-00104-MCR-GRJ
                     3M Defendants, et al.                                     )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                         Taurin J. Mosby,                          , San Antonio, TX

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Courtyard San Antonio Riverwalk, 207 N Saint Marys                             Date and Time:
           Street San Antonio Texas 78205 or, in the alternative,                                        09/09/2020 9:00 am
           via remote deposition

          The deposition will be recorded by this method:                     Stenographic and Videographic

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/27/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                                /s/ Larry Hill
                                           Signature of Clerk or Deputy Clerk                                 Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants,
3M Company, et al.                                                      , who issues or requests this subpoena, are:
Larry Hill, Moore, Hill & Westmoreland, 350 W. Cedar St., Pensacola, FL 32505, lhill@mhw-law.com, 850-434-3541

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                        Exhibit 1 Page 1 of 3
                           Case 5:20-cv-01063 Document 1-1 Filed 09/08/20 Page 2 of 3
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.         7:20-cv-00104-MCR-GRJ


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                       .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $     0.00       .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                    Exhibit 1 Page 2 of 3
                            Case 5:20-cv-01063 Document 1-1 Filed 09/08/20 Page 3 of 3

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                      Exhibit 1 Page 3 of 3
                                Case 5:20-cv-01063 Document 1-2 Filed 09/08/20 Page 1 of 5


                                                                                                                             No. SA-20-CV-01063


                                                                       300 North LaSalle
                                                                       Chicago, IL 60654
            Barry E. Fields, P.C.                                        United States
           To Call Writer Directly:                                                                                                     Facsimile:
              +1 312 862 2081                                           +1 312 862 2000                                              +1 312 862 2200
          barry.fields@kirkland.com
                                                                       www.kirkland.com




                                                                      August 7, 2020



              By E-Mail

              Major Nicole Kim
              nicole.m.kim2@mil.mail.mil
              Tel: (703) 693-1092

                                  Re:       Touhy Request Relating to In re: 3M Combat Arms Earplug Products
                                            Liability Litigation, 3:19-md-2885-MCR-GRJ (N.D. Fla.), Bellwether
                                            Plaintiff Lewis Keefer
          Dear Major Kim:

                  In connection with In re: 3M Combat Arms Earplug Products Liability Litigation—a
          multidistrict litigation pending before Judge Rodgers in the Northern District of Florida—this
          letter constitutes Defendants’ 3M Company (“3M”) and Aearo Technologies LLC’s (“Aearo”)
          Touhy1 request to the United States Department of Defense (“DoD”) to take the depositions of: (1)
          SFC Taurin Mosby, who served as Plaintiff Keefer’s supervisor when he was stationed at Schofield
          Barracks in Hawaii; (2) SFC Anthony Howard (possibly also known as Anthony Howard-
          Barnhardt), a servicemember who allegedly brought the charges which lead to an investigation
          and Article 15 disciplinary proceedings against Plaintiff Keefer; and (3) MSG Orville Bennett who
          served as Plaintiff Keefer’s supervisor when he was stationed at Fort Benning, Georgia.

                 This letter also constitutes Defendants’ Touhy request SFC Mosby, SFC Howard, and MSG
          Bennett to produce certain documents related to Keefer’s noise exposure, use of hearing protection
          devices, and disciplinary proceedings. Pursuant to 32 C.F.R. § 516.40-57 and 32 C.F.R. § 97, 33
          C.F.R. § 1.20-1 and 6 C.F.R. § 5.45, DoD Directive 5405.2 § 6.2, Navy Instruction 5820.8A, and
          Air Force Instruction 51-301, Defendants set forth the basis for their Touhy requests as follows:




          1
              United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).




Beijing       Boston   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.

                                                                                                                                       Exhibit 2 Page 1 of 5
            Case 5:20-cv-01063 Document 1-2 Filed 09/08/20 Page 2 of 5




Major Nicole Kim
August 7, 2020
Page 2


I.     Summary of the Litigation
         Plaintiffs in this litigation include servicemen and women who claim to have been issued
Combat Arms Earplugs Version 2 (“CAEv2”) in connection with their military service, including
Plaintiff Keefer. The CAEv2 was initially designed and distributed by Aearo. In 2008, 3M,
purchased Aearo and continued to market and sell the CAEv2. Servicemember plaintiffs in this
litigation, including Plaintiff Keefer, allege that the CAEv2 was defective and caused them to
sustain serious injuries during their military service, including hearing damage. The information
sought by these Touhy requests will assist Defendants in establishing that the CAEv2 did not cause
Plaintiff Keefer’s alleged hearing loss, and/or will relate to the alleged seriousness of Plaintiff
Keefer’s injuries.
        On February 27, 2020, the Court issued Pretrial Order No. 29, which selected twenty-five
cases for the initial bellwether pool. The parties are now conducting discovery in initial bellwether
cases. Defendants took the deposition of Plaintiff Keefer on July 23, 2020.
II.    Summary of the Depositions Requested
         Defendants seek to depose SFC Mosby regarding: (i) Plaintiff Keefer’s exposure to noise;
(ii) Plaintiff Keefer’s alleged hearing loss and tinnitus injuries, and conditions Plaintiff Keefer
claims were caused or exacerbated by his alleged hearing loss and/or tinnitus; (iii) Plaintiff
Keefer’s use of hearing protection devices, including the CAEv2; (iv) the policies and practices
regarding hearing protection devices in Plaintiff Keefer’s units; and (v) any alleged misconduct by
Plaintiff Keefer, disciplinary proceedings brought against Plaintiff Keefer, or Plaintiff Keefer’s
reasons for separating from the military, including but not limited to the Article 15 disciplinary
proceedings brought against Plaintiff Keefer while he was stationed in Hawaii and/or deployed to
Thailand.
         Defendants seek to depose SFC Howard regarding: (i) Plaintiff Keefer’s exposure to noise;
(ii) Plaintiff Keefer’s alleged hearing loss and tinnitus injuries, and conditions Plaintiff Keefer
claims were caused or exacerbated by his alleged hearing loss and/or tinnitus; (iii) Plaintiff
Keefer’s use of hearing protection devices, including the CAEv2; (iv) the policies and practices
regarding hearing protection devices in Plaintiff Keefer’s units; and (v) any alleged misconduct by
Plaintiff Keefer, disciplinary proceedings brought against Plaintiff Keefer, or Plaintiff Keefer’s
reasons for separating from the military, including but not limited to the Article 15 disciplinary
proceedings brought against Plaintiff Keefer while he was stationed in Hawaii and/or deployed to
Thailand.
        Defendants seek to depose MSG Bennett regarding: (i) Plaintiff Keefer’s exposure to
noise; (ii) Plaintiff Keefer’s alleged hearing loss and tinnitus injuries, and conditions Plaintiff
Keefer claims were caused or exacerbated by his alleged hearing loss and/or tinnitus; (iii) Plaintiff



                                                                                      Exhibit 2 Page 2 of 5
            Case 5:20-cv-01063 Document 1-2 Filed 09/08/20 Page 3 of 5




Major Nicole Kim
August 7, 2020
Page 3


Keefer’s use of hearing protection devices, including the CAEv2; (iv) the policies and practices
regarding hearing protection devices in Plaintiff Keefer’s units; and (v) any alleged misconduct by
Plaintiff Keefer or disciplinary proceedings brought against Plaintiff Keefer.
III.   Summary of the Documents Requested
                      Specific Documents Requested

                      •   All documents, communications, and correspondence concerning
                          Plaintiff Keefer’s exposure to noise.

                      •   All documents, communications, and correspondence concerning
                          Plaintiff Keefer’s use or non-use of hearing protection devices.

                      •   All documents, communications, and correspondence related to
                          Plaintiff Keefer’s alleged hearing loss and tinnitus injuries, and
                          conditions Plaintiff Keefer claims were caused or exacerbated by his
                          alleged hearing loss and/or tinnitus.

                      •   All documents, communications, and correspondence related to the
                          investigation and Article 15 proceedings against Plaintiff Keefer, as
                          well as any other alleged misconduct by Plaintiff Keefer, disciplinary
                          proceedings brought against Plaintiff Keefer, or Plaintiff Keefer’s
                          reasons for separating from the military.

                      •   Written policies and procedures related to the selection, distribution,
                          fitting, use, and/or training for hearing protection devices.

IV.    Relevance of the Requested Deposition and Documents
        Servicemember plaintiffs in this litigation, including Plaintiff Keefer, allege that the
CAEv2 was defective and caused them to sustain serious injuries during their military service,
including hearing damage. The information sought by these Touhy requests will assist Defendants
in establishing that the CAEv2 did not cause Plaintiff Keefer’s alleged hearing loss, and/or will
relate to the alleged seriousness of Plaintiff Keefer’s injuries. The requested deposition and
documents are relevant to address Plaintiff Keefer’s allegations that his hearing was injured due
to use of the CAEv2 and to the extent/severity of his alleged injuries.
V.     Additional Considerations
       These requests comply with the policies of the DoD, DLA, Army, Navy, Marine Corps,
Air Force, and Coast Guard regarding the provision of information by its employees in connection


                                                                                     Exhibit 2 Page 3 of 5
             Case 5:20-cv-01063 Document 1-2 Filed 09/08/20 Page 4 of 5




Major Nicole Kim
August 7, 2020
Page 4


with litigation in federal court:
                1.      Disclosure of the requested information is not unduly burdensome or
                        otherwise inappropriate under the federal discovery rules.
                2.      Disclosure of the requested information would be appropriate under the
                        Federal Rules of Evidence and appropriate under the rules of the Northern
                        District of Florida.
                3.      Disclosure of the requested information would be appropriate under the
                        Federal Rules of Civil Procedure and would not impact any concerns
                        regarding privileged information pursuant to the rules of procedure
                        governing this litigation.
                4.      Disclosure of the requested information would not violate any statute,
                        executive order, regulation, or directive.
                5.      Disclosure of the requested information would not reveal any classified
                        information, data restricted pursuant to AR 380-5, unclassified technical
                        data withheld from public release pursuant to 32 C.F.R. § 250 or DoD
                        Directive 5230.25, privileged safety information restricted from public
                        release by DoD Directive 6055.7, AFI 31-401, or other matters exempt from
                        unrestricted disclosure.
                6.      Disclosure of the requested information would not interfere with ongoing
                        enforcement proceedings, compromise any constitutional rights, reveal the
                        identity of an intelligence source or confidential informant, disclose trade
                        secrets or similarly confidential commercial or financial information, or
                        otherwise be inappropriate under the circumstances.
                7.      Disclosure would not violate any person's expectation of confidentiality or
                        privacy.
                8.      The United States is not, and is not reasonably anticipated to be, a party in
                        this litigation.
See 32 C.F.R. §§ 97.6(b)(1)-(6); 32 C.F.R. §§ 516.41(d), 516.44; Navy Instruction 5280.8A(1)-
(10); Department of Defense Directive 5405.2 § 6.2; 33 C.F.R. § 1.20-1; 6 C.F.R. § 5.45; Air Force
Instruction 51-301, 9.5.1-9.5.6.
VI.     Administrative Matters
        Defendants will bear the costs of duplicating and producing the documents sought by this


                                                                                      Exhibit 2 Page 4 of 5
            Case 5:20-cv-01063 Document 1-2 Filed 09/08/20 Page 5 of 5




Major Nicole Kim
August 7, 2020
Page 5


Touhy request. Costs will be paid by check or money order payable to the Treasury of the United
States. For ease of production, all electronically stored information can be produced via a secure
file transfer protocol site that will be provided free of charge or via electronic storage media that
will be provided to you at no charge and upon your request. Any requests for assistance with the
transmittal of electronically stored documents, or coordination of the inspection of documents
should be made to Mark Nomellini, counsel for Defendants, at (312) 862-2410 or
mnomellini@kirkland.com. Additionally, to the extent the DoD believes any of the requested
information does not implicate the statutory considerations set forth above, Defendants are willing
to work with the DoD to narrow the scope of the request.


                                                ***


        If you anticipate that full production will require more than ten (10) days from the date of
service, we request that you notify the parties and/or the Court. Should you have any questions or
require additional information about this Touhy request, please do not hesitate to contact me.
Thank you for your assistance.


                                                      Sincerely,

                                                      /s/ Barry E. Fields

                                                      Barry E. Fields


cc:    Jacqueline Snead, Associate General Counsel
       Department of Justice
       jacqueline.snead@usdog.gov

       Plaintiff Co-Lead and Co-Liaison
       Counsel, Discovery and ESI Subcommittee, Jennifer Hoekstra
       jhoekstra@awkolaw.com

       Major Robert Wald, U.S. Army
       robert.e.wald.mil@mail.mil




                                                                                      Exhibit 2 Page 5 of 5
           Case 5:20-cv-01063 Document 1-3 Filed 09/08/20 Page 1 of 4

                                DEPARTMENT OF THE ARMY                        No. SA-20-CV-01063
                         UNITED STATES ARMY LEGAL SERVICES AGENCY
                                     LITIGATION DIVISION
                                     9275 GUNSTON ROAD
                                 FORT BELVOIR, VA 22060-5546



                                    September 8, 2020


SUBJECT: Response to Subpoena and Touhy request related to Mr. Taurin Mosby for
release of official information in the case of In Re: 3M Combat Arms Earplug Products
Liability Litigation, Civil Action File No.: 3:19-md-02885, United States District Court for
the Northern District of Florida

Barry E. Fields
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
barry.fields@kirkland.com

Larry Hill
Moore, Hill & Westmoreland
350 W. Cedar St.
Pensacola, FL 32505
lhill@mhw-law.com
(Via Email)

Dear Mr. Hill and Mr. Fields,

       This letter responds to Defendants’ subpoena for Mr. Mosby’s testimony dated
August 27, 2020, and Touhy request dated August 7, 2020. Your subpoena for
testimony dated August 27, 2020, served on August 28, 2020, seeks unspecified
testimony from Mr. Taurin Mosby.

      Regarding the subpoena for Mr. Mosby’s testimony on September 9, 2020, the
DoD objects to this subpoena under Fed. R. Civ. P. 26 and 45 for the following
reasons:

        First, the subpoena failed to allow DoD a reasonable time to comply. See Fed.
R. Civ. P. 45(d)(3)(A)(i). “[J]ust as negligence in the air does not exist, neither does
reasonableness: the analysis is necessarily case-specific and fact-intensive. What
would be reasonable . . . may take on a very different cast where, as here, . . . the
schedules of the deponents and a number of lawyers would be unable to
accommodate the belatedly filed notices.” In re Sulfuric Acid Antitrust Litigation, 231
F.R.D. 320, 327 (N.D. Ill. Aug. 26, 2005) (noting that “the plaintiffs were keenly aware
of all of these facts and of the competing demands imposed by the other discovery
disputes that had been percolating for some period”); see also Minor Doe I Through
Parent I Doe v. School Board for Santa Rosa County, 2009 WL 10674249, at *2 (N.D.
Fla. Nov. 23, 2009) (“Although the rule does not specify what constitutes reasonable




                                                                                Exhibit 3 Page 1 of 4
           Case 5:20-cv-01063 Document 1-3 Filed 09/08/20 Page 2 of 4

                                             2


time to comply, common sense dictates that reasonableness is determined in relation
to the extent of the materials requested and other underlying circumstances in the
case.”). Although, dated August 27, 2020, the subpoena was not served until the
following day, allowing only seven business days prior to the specified September 9,
2020, return date. This is an unreasonable time for compliance given factors including
the government-wide telework environment due to the COVID-19 pandemic, the many
other subpoenas your office issued in the same timeframe, not to mention the
numerous other pending discovery requests (some duplicative) that your office has
served in this same action.

       Although Mr. Mosby is no longer on Active Duty, he is still employed with DoD,
and his attendance for a deposition will place an undue burden on his duties, which
include meeting a suspense for a project that is due on or about September 11, 2020.
Participation at a deposition will interfere with his ability to meet that deadline.
Moreover, the assigned DoD counsel has other pending cases and responsibilities
requiring attention between the date of service and the scheduled date of deposition,
such as responding to three other Touhy requests for other cases, preparing for an
alternative dispute resolution, preparing for two upcoming depositions, and attending
one deposition.

        Additionally, DoD has considered the cumulative impact of subpoenas like yours,
in light of the fact that this litigation involves more than 180,000 plaintiffs who each had
numerous co-workers and supervisors during their time in the military. The cumulative
impact of such requests would be disruptive to the agency’s functioning. "[A]ny given
request may seem small in isolation, but an agency has an interest in protecting itself
against the cumulative disruption to its duties that would come with routinely granting
requests for testimony." Westchester Gen. Hosp., Inc. v. HHS, Ctr. for Medicare &
Medicaid Servs., 770 F. Supp. 2d 1286, 1298 (S.D. Fla. 2011) (citing Moore v. Armour
Pharmaceutical Co., 927 F.2d 1194, 1198 (11th Cir. 1991)); see also Solomon v.
Nassau Cty., 274 F.R.D. 455, 459 (E.D.N.Y. 2011) (quashing subpoena on federal
agency where “the Plaintiff fails to take into account the VA's ‘legitimate concern with
the potential cumulative effect of granting such requests’”).

        The DoD separately approves your Touhy request dated August 7, 2020,
subject to the limitations described herein. This approval is made pursuant DoDD
5405.2, which is published at 32 C.F.R. Sec. pt. 97 (2005). As you know, the release
of official information, both written and verbal, for litigation purposes, including a
release in response to a subpoena duces tecum is controlled by DoDD 5405.2. This
directive was promulgated pursuant to 5 U.S.C. § 301 and consistent with United
States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), which confirms the authority of the
head of a federal agency to control the release of official information. DoDD 5405.2
specifically outlines considerations for granting or denying a request. Relevant
considerations include whether the request or demand is unduly burdensome or
otherwise inappropriate under the applicable court rules.

      On August 7, 2020, you submitted a Touhy request seeking the deposition of
Mr. Mosby on the following topics:




                                                                               Exhibit 3 Page 2 of 4
               Case 5:20-cv-01063 Document 1-3 Filed 09/08/20 Page 3 of 4

                                                   3



         (i) Plaintiff Keefer’s exposure to noise;

        (ii) Plaintiff Keefer’s alleged hearing loss and tinnitus injuries, and conditions
Plaintiff Keefer claims were caused or exacerbated by his alleged hearing loss and/or
tinnitus;

         (iii) Plaintiff Keefer’s use of hearing protection devices, including the CAEv2;

      (iv) the policies and practices regarding hearing protection devices in Plaintiff
Keefer’s units; and

        (v) any alleged misconduct by Plaintiff Keefer, disciplinary proceedings brought
against Plaintiff Keefer, or Plaintiff Keefer’s reasons for separating from the military,
including but not limited to the Article 15 disciplinary proceedings brought against
Plaintiff Keefer while he was stationed in Hawaii and/or deployed to Thailand.

         The DoD has considered your request and determined that compliance on
September 9, 2020, would be (1) unduly burdensome and (2) inappropriate under
applicable court rules. Allowing Mr. Mosby to sit for a deposition would be unduly
burdensome because you provided insufficient notice and an unreasonable time to
comply, given Mr. Moby’s upcoming work deadlines and responsibilities, the assigned
Government counsel’s other responsibilities, and the current telework environment.
Specifically, a mere seven business days did not allow sufficient time for Government
counsel time to find Mr. Mosby, prepare Mr. Mosby for the deposition, and coordinate
Mr. Mosby’s work schedule to appropriately limit the burden the Agency. Additionally,
for these same reasons, this request is inappropriate under the applicable court rules,
specifically with regard to timeliness given the context in which this deposition was
scheduled. The DoD needs to locate and make contact with the witness, and then
determine whether the DoD should authorize the request considering all relevant
factors, including whether the witness actually has any relevant information being
sought. Your subpoena provided an unreasonable time to comply given the scope of
this litigation and the other responsibilities and obligations of the DoD.

      However, DoD has decided to authorize Mr. Mosby to be deposed on a mutually
convenient date by remote deposition subject to conditions,1 including that the




1
    These conditions shall include that:

             a. The government must be provided a list of all participants who will have access to the
                platform during the deposition, whether or not they are using a video feed. The
                examining attorney, the witness, government counsel, and the court reporter should have
                video feed during the deposition. The audio of participants other than the examining
                attorney, witness, government counsel, and court reporter should be on mute during the
                deposition.




                                                                                         Exhibit 3 Page 3 of 4
           Case 5:20-cv-01063 Document 1-3 Filed 09/08/20 Page 4 of 4

                                                  4


deposition last no more than four hours. Mr. Mosby served with Plaintiff Keefer for
only two months, and does recall much about him, including whether he suffered from
any hearing deficit. Mr. Mosby can testify to the type of training that Plaintiff Keefer
had during the two months and whether any hearing protection was necessary for that
training. Mr. Mosby is not authorized to testify about any other subjects requested in
your Touhy request because he lacks personal knowledge about them.

       For the foregoing reasons, DoD objects to your subpoena for testimony, but
approves your Touhy request for testimony of Mr. Mosby, subject to the limitations
described above. Accordingly, he is not authorized to give testimony on September 9,
2020. We request that you withdraw your subpoena. If you would like to arrange an
alternate date of the deposition subject to the scope and time limits described herein,
please notify the agency’s points of contact, MAJ Nicole Kim and MAJ Robert Wald, in
writing.

       Should you have any questions, please contact me at (703) 693-1079 or
robert.e.wald.mil@mail.mil.

                                                   Sincerely,




                                                   Robert E. L. Wald
                                                   Major, U.S. Army
                                                   Litigation Attorney




          b. If government counsel’s technology fails, all questioning must be terminated until
             government counsel is reconnected. The witness should not be connected without
             government counsel being on the platform.

          c.   Two sets of deposition exhibits should be provided to the Department of Justice counsel
               and received at her office at least 5 business days before the deposition.

          d. The deposition must be completed within the time period 9:00am – 4:00pm in the
             witness’s time zone and must include at least four scheduled breaks and a one-hour
             lunch break. The deposition is limited to 4 hours on the record. The time on the record
             will be split between the parties in a manner in which the parties have agreed.

          e. The Government will waive administration of the oath in person and consent to remote
             administration.




                                                                                        Exhibit 3 Page 4 of 4
                             Case 5:20-cv-01063 Document 1-4 Filed 09/08/20 Page 1 of 3
                                                                                          No. SA-20-CV-01063




From: Gunderson, Karl <karl.gunderson@kirkland.com>
Sent: Tuesday, September 8, 2020 12:41 PM
To: Wald, Robert E MAJ USARMY HQDA OTJAG (USA) <robert.e.wald.mil@mail.mil>; Kim, Nicole M MAJ USARMY HQDA
OTJAG (USA) <nicole.m.kim2.mil@mail.mil>; tbouk@levinlaw.com; bbarr@levinlaw.com
Cc: Bryan Aylstock <BAylstock@awkolaw.com>; SHutson@triallawfirm.com; cseeger@seegerweiss.com;
'dbuchanan@seegerweiss.com' <dbuchanan@seegerweiss.com>; 'epefile@mostynlaw.com' <epefile@mostynlaw.com>;
evan@gorijulianlaw.com; taylor@hgdlawfirm.com; lewis@hgdlawfirm.com; kcharonko@baileyglasser.com;
vanello@douglasandlondon.com; Snead, Jacqueline Coleman (CIV) <jsnead@CIV.USDOJ.GOV>; Judge David R. Herndon
<dave@herndonresolution.com>; Nomellini, Mark J. <mnomellini@kirkland.com>; Brock, Mike
<mike.brock@kirkland.com>; Fields, Barry E. <bfields@kirkland.com>; *Kimberly.branscome@dechert.com
<Kimberly.branscome@dechert.com>; Elizabeth, Sierra <sierra.elizabeth@kirkland.com>; Karis, Hariklia
<hkaris@kirkland.com>; Kolsky, Joshua (CIV) <jkolsky@CIV.USDOJ.GOV>; Cooper, Shaquana (OGC)
<Shaquana.Cooper@va.gov>; lhill@mhw‐law.com; Charles Beall <cbeall@mhw‐law.com>; Neglia, Ashley
<ashley.neglia@kirkland.com>
Subject: RE: [Non‐DoD Source] In re 3M ‐ subpoena related to Bellwether Plaintiff Lewis Keefer

Major Wald, Major Kim, Brian, and Troy,

Major Wald’s letter discusses “mutually convenient dates.” Please let us know what dates in the very near future you
propose holding Mr. Mosby’s deposition.

Defendants have not amended or withdrawn the subpoena for Mr. Mosby’s September 9 deposition, and plan to
proceed with the deposition absent agreement to the contrary.

Regards,
Karl


Karl Gunderson
-----------------------------------------------------
KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
T +1 312 862 2379 M +1 312 622 7788
-----------------------------------------------------
karl.gunderson@kirkland.com


From: Wald, Robert E MAJ USARMY HQDA OTJAG (USA) <robert.e.wald.mil@mail.mil>
Sent: Tuesday, September 8, 2020 10:42 AM
To: Neglia, Ashley <ashley.neglia@kirkland.com>
Cc: Bryan Aylstock <BAylstock@awkolaw.com>; SHutson@triallawfirm.com; cseeger@seegerweiss.com;
'dbuchanan@seegerweiss.com' <dbuchanan@seegerweiss.com>; 'epefile@mostynlaw.com' <epefile@mostynlaw.com>;
                                                           1
                                                                                                Exhibit 4 Page 1 of 3
                     Case 5:20-cv-01063 Document 1-4 Filed 09/08/20 Page 2 of 3

evan@gorijulianlaw.com; bbarr@levinlaw.com; tbouk@levinlaw.com; taylor@hgdlawfirm.com; lewis@hgdlawfirm.com;
kcharonko@baileyglasser.com; vanello@douglasandlondon.com; Jacqueline.Snead@usdoj.gov; Judge David R. Herndon
<dave@herndonresolution.com>; Nomellini, Mark J. <mnomellini@kirkland.com>; Brock, Mike
<mike.brock@kirkland.com>; Gunderson, Karl <karl.gunderson@kirkland.com>; Fields, Barry E. <bfields@kirkland.com>;
*Kimberly.branscome@dechert.com <Kimberly.branscome@dechert.com>; Elizabeth, Sierra
<sierra.elizabeth@kirkland.com>; Karis, Hariklia <hkaris@kirkland.com>; Kolsky, Joshua (CIV)
<Joshua.kolsky@usdoj.gov>; Cooper, Shaquana (OGC) <Shaquana.Cooper@va.gov>; Kim, Nicole M MAJ USARMY HQDA
OTJAG (USA) <nicole.m.kim2.mil@mail.mil>; lhill@mhw‐law.com
Subject: RE: [Non‐DoD Source] In re 3M ‐ subpoena related to Bellwether Plaintiff Lewis Keefer

Good morning Ashley,

Please see the attached response to your deposition request for Mr. Mosby.

Thank you,
Rob

Rob Wald
MAJ, JA
Litigation Attorney
United States Army Legal Services Agency
9275 Gunston Road
Fort Belvoir, Virginia 22060‐5546
Cell: 813‐401‐0915
robert.e.wald.mil@mail.mil

CONFIDENTIALITY NOTICE

The information contained in this e‐mail and any accompanying attachments constitute confidential information which
may be legally privileged. This information is the property of the U.S. Government. If you are not the intended recipient
of this information, any disclosure, copying, distribution, or the taking of any action in reliance on this information is
strictly prohibited. If you received this e‐mail in error, please notify us immediately by return e‐mail.

From: Neglia, Ashley <ashley.neglia@kirkland.com>
Sent: Thursday, August 27, 2020 2:43 PM
To: Kim, Nicole M MAJ USARMY HQDA OTJAG (USA) <nicole.m.kim2.mil@mail.mil>; Cooper, Shaquana (OGC)
<Shaquana.Cooper@va.gov>
Cc: Wald, Robert E MAJ USARMY HQDA OTJAG (USA) <robert.e.wald.mil@mail.mil>; Bryan Aylstock
<BAylstock@awkolaw.com>; SHutson@triallawfirm.com; cseeger@seegerweiss.com; 'dbuchanan@seegerweiss.com'
<dbuchanan@seegerweiss.com>; 'epefile@mostynlaw.com' <epefile@mostynlaw.com>; evan@gorijulianlaw.com;
bbarr@levinlaw.com; tbouk@levinlaw.com; taylor@hgdlawfirm.com; lewis@hgdlawfirm.com;
kcharonko@baileyglasser.com; vanello@douglasandlondon.com; Jacqueline.Snead@usdoj.gov; Judge David R. Herndon
<dave@herndonresolution.com>; Nomellini, Mark J. <mnomellini@kirkland.com>; Brock, Mike
<mike.brock@kirkland.com>; Gunderson, Karl <karl.gunderson@kirkland.com>; Fields, Barry E. <bfields@kirkland.com>;
*Kimberly.branscome@dechert.com <Kimberly.branscome@dechert.com>; Elizabeth, Sierra
<sierra.elizabeth@kirkland.com>; Karis, Hariklia <hkaris@kirkland.com>
Subject: [Non‐DoD Source] In re 3M ‐ subpoena related to Bellwether Plaintiff Lewis Keefer

All active links contained in this email were disabled. Please verify the identity of the sender, and confirm the
authenticity of all links contained within the message prior to copying and pasting the address to a Web
browser.


                                                             2
                                                                                                    Exhibit 4 Page 2 of 3
                             Case 5:20-cv-01063 Document 1-4 Filed 09/08/20 Page 3 of 3



Major Kim, Ms. Cooper,

Please see attached Touhy request, subpoena, and notice of intent directed at Taurin J. Mosby. ATouhy request for this
individual was previously served on the DoD, however, we understand that the witness may currently be a VA employee.
Defendants currently estimate that they will need seven hours on the record for this deposition. These documents will
be posted to MDL Centrality.

Best,
Ashley

Ashley Neglia
--------------------------------------------------------
KIRKLAND & ELLIS LLP
555 South Flower Street, Los Angeles, CA 90071
T +1 213 680 8114
F +1 213 680 8500
--------------------------------------------------------
Ashley.Neglia@kirkland.com < Caution-mailto:Ashley.Neglia@kirkland.com%0d >




The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email topostmaster@kirkland.com < Caution-mailto:postmaster@kirkland.com > , and destroy this communication and
all copies thereof, including all attachments.




The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




                                                                             3
                                                                                                                              Exhibit 4 Page 3 of 3
           Case 5:20-cv-01063 Document 1-5 Filed 09/08/20 Page 1 of 1



                                 United States District Court
                                  Western District of Texas
                                   San Antonio Division

 United States of America,
 Petitioner,
                                                                   No. SA-20-CV-01063
 v.

 3M Company,
 Respondent.

                                      [Proposed] Order
       Before the Court is United States’s Motion to Quash Deposition Subpoena to Taurin J.

Mosby. Having considered the Motion, the Court hereby GRANTS the Motion and quashes the
deposition subpoena issued to Taurin J. Mosby.


       SIGNED AND ENTERED ON THE DAY ____ OF ______________, 2020.



                                                      United States District Judge
